DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/11/22 is acknowledged.
Claims 8-10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2018/0053779) in view of Oh et al. (US PGPub 2014/0106569).
Claim 13: Park teaches (Fig. 4E) a semiconductor memory device comprising: a stack structure comprising: horizontal electrodes (CP) sequentially stacked on a substrate, the substrate including a cell array region and an extension region; and horizontal insulating layers (101) between the horizontal electrodes; and vertical structures (PS) that penetrate the stack structure, wherein each of the vertical structures comprises (Fig. 2): a channel layer (CH); and a tunneling insulating layer (TI), a charge storage layer (DL) and a blocking insulating layer (BL1), which are sequentially stacked on a sidewall of the channel layer, wherein each of the horizontal electrodes includes: In re: Jeong et al. Application No.: 16/874,159a cell portion (131P) on the cell array region; and an extension portion (133) on the extension region, wherein a top surface of the extension portion is located at a higher level than a top surface of the cell portion relative to a top surface of the substrate being a base reference, and wherein a bottom surface of the extension portion is located at a lower level than a bottom surface of the cell portion relative to the top surface of the substrate being the base reference (Fig. 4E).  Park does not teach the end portions of the horizontal electrodes being exposed in staircase shape on the extension region.  Oh teaches (Fig. 25) the end portions of the horizontal electrodes (310) being exposed in staircase shape on the extension region (CTR).  This common characteristic of the staircase region is well known in the art and would therefore be obvious to one of ordinary skill in the art to have included in their design.
Claim 14: Park teaches (Fig. 4E) a thickness of the extension portion in a direction perpendicular to the top surface of the substrate is greater than a thickness of the cell portion in the direction perpendicular to the top surface of the substrate.  
Claim 15: Park teaches (Fig. 4E) each of the horizontal electrodes has a stepped structure in which a thickness is discontinuously changed in a direction perpendicular to the top surface of the substrate near a boundary between the cell array region and the extension region.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent 10,700,090) in view of Hopkins (US PGPub 2020/0388627).
Claim 20:  Cui teaches (Fig. 17A/21, 22) semiconductor memory device comprising: stack structures, each of the stack structures comprising: horizontal electrodes (146) extending in a first direction and sequentially stacked on a substrate, which includes a cell array region (100) and an extension region (300); and horizontal insulating layers (133) between the horizontal electrodes, the stack structures being spaced apart from each other in a second direction perpendicular to the first direction; separation patterns between the stack structures; vertical structures (55) that penetrate the stack structures, the vertical structures comprising a first vertical structure on the cell array region and a second vertical structure on the extension region; contacts connected to upper portions of the vertical structures; and bit lines on the contacts (Col. 1 lines 15-22), wherein each of the vertical structures comprises: a filling layer (62); a channel layer (60) on a sidewall of the filling layer; a tunneling insulating layer (56), a charge storage layer (54) and a blocking insulating layer (52), which are sequentially stacked on a sidewall of the channel layer; a pad pattern (63)on a top surface of the channel layer, wherein the charge storage layer of the first vertical structure includes charge storage patterns spaced apart from each other in a direction perpendicular to a top surface of the substrate with the horizontal insulating layers interposed therebetween, and wherein the charge storage layer of the second vertical structure extends along sidewalls of the horizontal electrodes and sidewalls of the horizontal insulating layers.  Cui does not teach wherein a width of each of the charge storage patterns in the direction perpendicular to the top surface of the substrate is greater than a thickness of the horizontal electrode adjacent to each of the charge storage patterns in the direction perpendicular to the top surface of the substrate.  Hopkins teaches (Fig. 7) the charge storage patterns in the direction perpendicular to the top surface of the substrate is greater than a thickness of the horizontal electrode adjacent to each of the charge storage patterns in the direction perpendicular to the top surface of the substrate to reduce charge migration across multiple memory cells [0031]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Cui to have had the charge storage patterns in the direction perpendicular to the top surface of the substrate is greater than a thickness of the horizontal electrode adjacent to each of the charge storage patterns in the direction perpendicular to the top surface of the substrate to reduce charge migration across multiple memory cells as taught by Hopkins

Allowable Subject Matter
Claims 1 and 3-12 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 1, specifically having pillars in both the cell region and the extenstion region, the pillars in the cell region have a charge storage layer and a blocking insulating layer that is discrete in a direction perpendicular to the substrate.  The pillars in the extension region have continuous charge storage and blocking layers. 
Claims 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the extension regions of the conductive patterns having the different thicknesses as claimed in conjunction with the vertical structures also being in the extension region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/           Primary Examiner, Art Unit 2814